Citation Nr: 0817434	
Decision Date: 05/28/08    Archive Date: 06/09/08

DOCKET NO.  06-05 713	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


ATTORNEY FOR THE BOARD

J. Smith, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1952 to 
November 1955.
        
The veteran's claim comes before the Board of Veterans' 
Appeals (Board) on appeal from a June 2005 rating decision of 
the Department of Veterans Affairs' (VA) Regional Office (RO) 
in St. Petersburg, Florida, that denied the benefit sought on 
appeal.  


The Board notes that in an October 2007 letter the veteran 
indicated a desire to withdraw the representation of Disabled 
American Veterans for his appeal.  There has been no 
appointment of a new representative.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran is seeking service connection for PTSD.  
Establishment of service connection for PTSD 
requires:  (1) medical evidence diagnosing PTSD; (2) credible 
supporting evidence that the claimed in-service stressor 
actually occurred; and (3) medical evidence of a link between 
current symptomatology and the claimed in-service stressor.  
38 C.F.R. § 3.304(f).  See also Cohen v. Brown, 10 Vet. 
App. 128 (1997).  

A "clear" diagnosis of PTSD is no longer required.  Rather, 
a diagnosis of PTSD must be established in accordance with 
38 C.F.R. § 4.125(a), which simply mandates that, for VA 
purposes, all mental disorder diagnoses must conform to the 
fourth edition of the American Psychiatric Association's 
Diagnostic and Statistical Manual for Mental Disorders 
(DSM-IV).  See 38 C.F.R. § 3.304(f).  The United States Court 
of Appeals for Veterans Claims (Court) has taken judicial 
notice of the mental health profession's adoption of the 
DSM-IV as well as its more liberalizing standards to 
establish a diagnosis of PTSD.  The Court acknowledged the 
change from an objective "would evoke . . . in almost 
anyone" standard in assessing whether a stressor is 
sufficient to trigger PTSD to a subjective standard (e.g., 
whether a person's exposure to a traumatic event and response 
involved intense fear, helplessness, or horror).  Thus, as 
noted by the Court, a more susceptible person could have PTSD 
under the DSM-IV criteria given his or her exposure to a 
traumatic event that would not necessarily have the same 
effect on "almost everyone."  Cohen, 10 Vet. App. 128, 
140-141 (1997).  

If the evidence establishes that the veteran engaged in 
combat with the enemy and the claimed stressor is related to 
that combat, in the absence of clear and convincing evidence 
to the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  38 C.F.R. § 3.304(f)(1).  See also 38 U.S.C.A. 
§ 1154(b).  The ordinary meaning of the phrase "engaged in 
combat with the enemy," as used in 38 U.S.C. § 1154(b), 
requires that a veteran have participated in events 
constituting an actual fight or encounter with a military foe 
or hostile unit or instrumentality.  The issue of whether any 
particular set of circumstances constitutes engagement in 
combat with the enemy for purposes of section 1154(b) must be 
resolved on a case-by-case basis.  See VAOPGCPREC 12-99 
(October 18, 1999).  

Here, the veteran was diagnosed with PTSD in a June 2006 
treatment record from the State of Florida Department of 
Corrections.  In addition, a verified stressor has been 
conceded by the RO.  The veteran's DD214 Form indicates he 
holds the Combat Infantryman Badge (CIB).  This is prima 
fascia evidence the veteran engaged in combat against enemy 
forces while in the military.  See VAOPGCPREC 12-99 (October 
18, 1999).  In several September 2006 statements the veteran 
alleges he was exposed to traumatic experiences in combat, 
including living through mortar attacks, witnessing mutilated 
bodies in the aftermath, and accidentally causing the death 
of an officer in charge by friendly fire.  As these 
experiences are consistent with the facts and circumstances 
of the veteran's service, the stressor is deemed verified.

A remand is thus required in order to afford the veteran a VA 
examination to determine the nature and etiology of his PTSD. 
In the case of a disability compensation claim, VA's duty to 
assist includes providing a medical examination or obtaining 
a medical opinion when necessary to make a decision on the 
claim. 38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 
3.159(c)(4) (2005). Such an examination or opinion is 
necessary to make a decision on a claim if all of the lay and 
medical evidence of record (1) contains competent evidence 
that the claimant has a current disability, or persistent or 
recurrent symptoms of disability; and (2) indicates that the 
disability or symptoms may be associated with the claimant's 
active military, naval, or air service; but (3) does not 
contain sufficient medical evidence for VA to make a decision 
on the claim. Id.

In this regard, the Board is cognizant that the veteran is 
incarcerated and serving two life sentences. The Board notes 
that it appears the veteran has been scheduled for VA 
examinations in the past but was reported as having failed to 
appear due to a lack of transportation to the VA facility.  
The Board points out that the United States Court of Appeals 
for Veterans Claims (Court) has long held that incarcerated 
veterans "are entitled to the same care and consideration 
given to their fellow veterans."  See Bolton v. Brown, 8 Vet. 
App. 185, 191 (quoting Wood v. Derwinski, 1 Vet. App. 190 
(1991)).  Further, the Court has cautioned "those who 
adjudicate claims of incarcerated veterans to be certain that 
they tailor their assistance to the peculiar circumstances of 
confinement."  Id.  In Bolton, the Court held that a remand 
was necessary for VA to make further efforts to conduct a 
medical examination at the site of a correctional facility.  
Id. at 191.

As such, on remand, the RO must either afford the veteran a 
formal VA psychiatric examination at a VA facility, or if 
that is not possible, coordinate efforts with the 
correctional facility to accommodate the veteran by arranging 
for an examination to be conducted at the correctional 
facility at which he is incarcerated to determine whether it 
is at least as likely as not that his PTSD is related to 
service.  If it is not possible to have him examined at the 
prison facility, in light of Bolton and Wood, the Board 
concludes that a VA examiner should review the veteran's 
medical records and opine as to whether it is at least as 
likely as not that his PTSD developed within.

Additionally, the Board notes that in August 2004 and January 
2005 the veteran completed VA Forms 21-4142 for the State of 
Florida Department of Corrections and the Union Correctional 
Institution.  While a minimal amount of records from each of 
these facilities has been associated with the claims file, it 
seems these records cannot constitute the entirety of those 
available.  It appears from the file that the veteran has 
been incarcerated since 1996, and the volume of records in 
the claim file does not correspond to this.  It seems that 
the prison records associated with the file were submitted by 
the veteran himself.  38 C.F.R. § 3.159(c)(1) defines 
reasonable efforts in obtaining records outside the custody 
of the federal government as "an initial request for the 
records, and, if the records are not received, at least one 
follow-up request."   While the RO requested these records 
once from each facility, VA must again attempt to obtain the 
entirety of these records.

Accordingly, the case is REMANDED for the following action:

1. Contact the veteran and request that 
he provide any updated authorization 
forms necessary to allow the RO to obtain 
treatment records from the State of 
Florida Department of Corrections and 
Union Correctional Institution related to 
this claim.  Thereafter, the RO should 
attempt to obtain those records.  Do not 
associate duplicate records with the 
file.
	
2.  The RO should schedule the veteran 
for a VA psychiatric examination to 
confirm or rule out the diagnosis of, and 
determine the nature, extent and etiology 
of the veteran's PTSD.  As the veteran is 
incarcerated, coordination with the 
veteran's correctional facility should be 
undertaken so that every possible means 
of conducting the examination is explored 
(e.g. at his correctional facility, 
either by a prison physician, a local 
physician on a fee-basis, or by a VA 
examiner who could travel to the 
correctional facility).  The claims 
folder should be made available to and 
reviewed by the examiner.  All necessary 
tests should be conducted, and the 
examiner should rule in or exclude a 
diagnosis of PTSD.  If the examiner 
diagnoses the veteran as having PTSD, the 
examiner should indicate the stressor(s) 
underlying that diagnosis.  The examiner 
should comment as to whether it is at 
least as likely as not that any PTSD is 
related to or had its onset during 
service.  The rationale for any opinion 
expressed should be provided in a legible 
report.

If the above examination is not possible, 
the RO should arrange for the veteran's 
claims folder to be reviewed by an 
appropriate VA psychiatrist.  After his 
or her review, the psychiatrist should 
opine as to whether it is at least as 
likely as not that the veteran's PTSD is 
related to or had its onset during 
service.  The rationale for any opinion 
expressed should be provided in a legible 
report.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).



